                                          Case 3:14-cv-02346-JCS Document 543 Filed 02/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         DAVID WIT, et al.,
                                  10                                                       Case No. 14-cv-02346-JCS
                                                        Plaintiffs,                        Related Case No. 14-cv-05337 JCS
                                  11
                                                 v.
                                  12                                                       ORDER GRANTING STIPULATION
Northern District of California
 United States District Court




                                         UNITED BEHAVIORAL HEALTH,                         EXTENDING BRIEFING SCHEDULE
                                  13                                                       FOR PLAINTIFFS’ MOTION FOR
                                                        Defendant.                         ATTORNEYS’ FEES AND EXPENSES
                                  14

                                  15     GARY ALEXANDER, et al.,
                                                                                           Dkt. No. 542
                                  16
                                                        Plaintiffs,
                                  17
                                                 v.
                                  18
                                         UNITED BEHAVIORAL HEALTH,
                                  19
                                                         Defendant.
                                  20

                                  21

                                  22
                                              The parties have filed a joint stipulation requesting that the Court vacate the hearing
                                  23
                                       currently set for February 26, 2021 on Plaintiffs’ Motion for Attorneys’ Fees and Costs to allow
                                  24
                                       UBH additional time to review the evidence submitted by Plaintiffs in support of their reply brief
                                  25
                                       and to decide if it will seek leave to file a sur-reply. The request is GRANTED. The Court
                                  26
                                       vacates the February 26, 2021 motion hearing. A new hearing date will be set after the motion
                                  27
                                       is fully briefed, including any request to file a sur-reply that may be filed by UBH. The Court
                                  28
                                          Case 3:14-cv-02346-JCS Document 543 Filed 02/21/21 Page 2 of 2




                                   1   requests that if UBH decides that it will not seek to file a sur-reply, that it notify the Court of that

                                   2   decision.

                                   3           IT IS SO ORDERED.

                                   4

                                   5   Dated: February 21, 2021

                                   6                                                      ______________________________________
                                                                                          JOSEPH C. SPERO
                                   7                                                      Chief Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                           2
